

97 HR 3597 IH: William Becker Promoting Careers in Aviation for America’s Veterans Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3597IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Katko (for himself and Mr. Allred) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that for taxable years beginning before 1980 the Federal income tax deductibility of flight training expenses shall be determined without regard to whether such expenses were reimbursed through certain veterans educational assistance allowances, and for other purposes.1.Short titleThis Act may be cited as the William Becker Promoting Careers in Aviation for America’s Veterans Act. 2.Treatment of certain reimbursed flight training expenses(a)In generalIn the case of a taxable year beginning before January 1, 1980, the determination of whether a deduction is allowable under section 162(a) of the Internal Revenue Code of 1986 for flight training expenses shall be made without regard to whether the taxpayer was reimbursed for any portion of such expenses under section 1677(b) of title 38, United States Code (as in effect before its repeal by Public Law 97–35).(b)Statute of limitationsIf refund or credit of any overpayment of tax resulting from the application of subsection (a) is prevented at any time before the close of the 1-year period beginning on the date of the enactment of this Act by the operation of any law or rule of law (including res judicata), refund or credit of such overpayment (to the extent attributable to the application of subsection (a)) may, nevertheless, be made or allowed if claim therefor is filed before the close of such 1-year period.3.Use of Department of Veterans Affairs educational assistance benefits for private pilot certification coursesSection 3034(d) of title 38, United States Code, is amended—(1)in paragraph (1), by inserting and after the semicolon;(2)by striking paragraph (2); and(3)by redesignating paragraph (3) as paragraph (2).4.National strategy to provide assistance to veterans pursuing careers in aviationThe Secretary of Veterans Affairs, in coordination with the Secretary of Defense and the Secretary of Labor, shall develop a national strategy for providing assistance to veterans in pursuing careers in aviation. Such strategy shall include—(1)an assessment of existing programs to develop methods and procedures of informing veterans of any benefits to which they may be entitled relating to the pursuit of a career in aviation;(2)a survey of existing private and public employment opportunities for veterans in the aviation industry; and(3)policy recommendations for providing assistance to veterans who are interested in pursuing careers in aviation.